This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 JUANITA HIGAREDA,

 3          Plaintiff-Appellee,

 4 v.                                                                            No. 34,256

 5 FRANCIS THATCHER,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF VALENCIA COUNTY
 8 Pedro Rael, District Judge

 9 Juanita Higareda
10 Albuquerque, NM

11 Pro Se Appellee

12 Duran & McDonald LLC
13 John A. Duran
14 Albuquerque, NM

15 for Appellant


16                                 MEMORANDUM OPINION

17 GARCIA, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed disposition. No memorandum opposing summary affirmance has been filed,

3 and the time for doing so has expired.

4   {2}   Affirmed.

5   {3}   IT IS SO ORDERED.



6
7                                          TIMOTHY L. GARCIA Judge

8 WE CONCUR:



 9
10 MICHAEL D. BUSTAMANTE, Judge



11
12 JONATHAN B. SUTIN, Judge




                                            2